DETAILED ACTION
Status of Claims
Claims 1-8 are currently amended.
Claims 9-11 are newly added.
Claims 1-11 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 12/21/2021, with respect to the 35 USC 112 rejections of claims 1-7 have been fully considered and are persuasive.  The 35 USC 112 rejections of 09/21/2021 has been withdrawn. However, in light of current amendments, a new grounds of rejection is made with respect to dependent claim 6. See rejection below for more detail.
Applicant's arguments filed 12/21/2021 with respect to the 35 USC 112 rejection of claim 8 have been fully considered but they are not persuasive. Claim 8 still recites the language “obtaining means for obtaining…”, “Classification means for classifying…”, and “control means for outputting...”. Examiner suggests amending, similar to Applicant’s amendments of claim 1 in order to overcome the rejection.

35 USC 101
Applicant's arguments filed 12/21/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that claim 1 has been amended to include a memory storing a processing program and a processor executing the processing program configured to obtain, classify, and output. Additionally, Applicant argues that in light of paragraph [0075] of the Specification, that an item may be recommended to each user may be presented with higher efficiency and accuracy than before and thus the efficiency and accuracy of a product recommending apparatus in product recommending is improved. Applicant further argues that the judicial exception is integrated into a practical application. Examiner respectfully disagrees. 
As stated in the 2019 PEG, when “an additional element merely recites the words apply it (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as “a product recommending apparatus comprising: a memory storing a processing program; and a processor, executing the processing program.” Although reciting these additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without meaningful detail about their structure or configuration. For example, paragraph [0075] does not disclose how the product recommending apparatus may actually go about determining and classifying the various products in order to recommend an item. Rather, the invention sought is to output an item to be recommended that takes into account various purchase and promotion histories. The focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computer tools. See Electric Power Group, LLC. v. Alstom S.A. (Fed. Cir. 2016). The apparatus, memory, and processor are described simply in terms of performing generic computer functions of obtaining, classifying, and outputting data. Therefore, the focus of the claims was not an improved product recommending apparatus. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., recommending items to a user based on purchase/promotion history) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements amounts to no more than an instruction to apply the abstract idea using a generic computer. Therefore, the abstract idea has not been integrated into a practical application.
Applicant argues that claims 2-6 are eligible because the amended claim is integrated into a practical application. While Claim 2 includes the additional elements of the processor being configured to calculate a preference score and claim 6 includes a controller for calculating a preference sore, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. The additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. A lack of a specific description of the recited devices demonstrates that the devices are merely generic devices. Thus, the additional elements do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea. Again, the focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computer tools. See Electric Power Group, LLC. v. Alstom S.A. (Fed. Cir. 2016). The processor and controller are described simply in terms of performing generic computer functions of calculating data. Therefore, the focus of the claims was not an improved product recommending apparatus.
For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 8 discloses “obtaining means for obtaining…”, “Classification means for classifying…”, and “controller means for outputting…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim.


Claim limitation “obtaining means for obtaining…”, “classification means for classifying…”, and “control means for outputting” in Claim 8 (claims 9-10 are rejected for inheriting deficiencies of claim 8)  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a product recommending apparatus comprising: 
a memory storing a processing program; and
 a processor, executing the processing program to be configured to: 
obtain a purchase history and a promotion history, 
classify each product into a first, second, third, and fourth group, and 
output, using a result of classification, the item that is not purchased if not promoted but is purchased if promoted as the item to be recommended to the user. 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the product recommending apparatus comprising: a memory and processor language, the claim encompasses a user simply receiving information, organizing it, and comparing it to determine a recommendation in his/her mind. The mere nominal recitation of a generic apparatus does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of a product recommending apparatus comprising: a memory soring a processing program and a processor executing the processing program to perform the obtaining, classifying, and outputting steps. However, the steps are recited at a high level of generality (i.e., as general means of gathering purchase, promotion, and classification data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the processor is merely automating a comparison of data. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the product recommending apparatus). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the product recommending apparatus). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide and inventive concept. For the obtaining and outputting steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, and conventional activity in the field. The background does not provide any indication that the apparatus is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, storing and retrieving information in memory is determined to be well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. Further, the classification step is determined to be well-understood, routine, and conventional activity in the field as it is merely just a form of electronic recordkeeping. See MPEP 2106.05 (d)(II). The claim is not patent eligible.
The analysis above applies to all statutory categories of invention.  Although literally invoking a CRM and apparatus, independent claims 7-8 remains only broadly and generally defined, with the claimed functionality paralleling that of apparatus claim 1. As such, claims 7-8 are rejected for at least similar rationale as discussed above.
Dependent claims 2-6  and 9-11 do not add “significantly more” to the abstract idea. 
For example, claims 2-6 and 9-11 merely recite more complexities descriptive of the abstract idea in further definition of the recommendation using various calculations. Such complexities do not provide additional elements in addition to the abstract idea themselves other than the “processor” and  “controller” (which may or may not be some sort of hardware element). However, these claims are merely performing repetitive calculations which is well-understood, routine, and conventional. See MPEP 2106.05(d)(II).  Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.



Allowable Subject Matter
Claims 1, 7, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and/or 35 U.S.C. 112, set forth in this Office action. Claims 2-6 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and/or 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features are as follows:

“a classification unit that classifies, using the purchase history and the promotion history, each product into one of a first group of items purchased but not promoted, a second group of items purchased and promoted, a third group of items not purchased nor promoted, and a fourth group of items not purchased but promoted; and a controller that outputs, using a result of classification done by the classification unit, an item that is not purchased if not promoted but is purchased if promoted as an item to be recommended to a user.”

One piece of pertinent prior art is Mori et al. (US 2011/0314040) disclosing determining whether an item has been recommended or unrecommended and classifying them and actions taken post recommendation in order to determine an item to be recommended. Another piece of pertinent prior art is Umeda (US 2015/0154650) disclosing preference scores associated with a given user interaction. Another piece of pertinent prior art is Katz (US 2002/0077901) disclosing determining relevant and non-relevant promotions in order to identify a pair of promotions for a specific consumer. Another piece of pertinent prior art is Dillon (US 7,676,400) disclosing tracking whether or not an item will or will not be purchased without a recommendation in order to select the most relevant recommendations. Another piece of pertinent prior art is “Tempted or Not? The Effect of Recent Purchase History on Responses to Affective Advertising” (Mukhopadhyay, A., Johar, G.V., & Lacobucci, D., Tempted or Not? The Effect of Recent Purchase History on Responses to Affective Advertising, 2007, Journal of Consumer Research, vol. 33, No. 4, pp. 445-53.) disclosing various effectiveness of ad evaluations and what led up to a purchase decision. See pp. 445-53. However, none of these references, nor any others, expressly provide for “a classification unit that classifies, using the purchase history and the promotion history, each product into one of a first group of items purchased but not promoted, a second group of items purchased and promoted, a third group of items not purchased nor promoted, and a fourth group of items not purchased but promoted; and a controller that outputs, using a result of classification done by the classification unit, an item that is not purchased if not promoted but is purchased if promoted as an item to be recommended to a user.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/               Examiner, Art Unit 3684                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625